Citation Nr: 9915019	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the low back, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for paralysis of 
the sacral plexus involving right femoral nerve with right 
thigh atrophy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to May 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant's claim of entitlement to an increased 
evaluation for arthritis of the low back, currently evaluated 
as 20 percent disabling, will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service connected traumatic arthritis of 
the right hip is manifested by limitation of abduction to 10 
degrees.

3.  The appellant's service connected paralysis of the sacral 
plexus involving right femoral nerve with right thigh atrophy 
is manifested by incomplete paralysis of the femoral nerve of 
a severe degree.  Complete paralysis of quadriceps extensor 
muscles is not shown.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent but no higher disability 
evaluation for traumatic arthritis of the right hip are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (1998).

2.  A rating in excess of 30 percent for paralysis of the 
sacral plexus is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When rating disabilities which include impairment in motor, 
sensory and other functions, attention must be given to the 
site of the injury, and the relative impairment in motor 
function, trophic changes or sensory disturbances must be 
taken into account.  38 C.F.R. § 4.120 (1998).

At an August 1997 VA orthopedic examination, the appellant 
complained of a dull, constant pain in his lower back.

The examiner noted that the appellant ambulated with a walker 
and with a limp because of weakness and atrophy in the right 
lower extremity.  The appellant stood erect without pelvic 
obliquity or scoliosis.  He was able to flex his lumbar spine 
to 50 degrees, extend it to 20 degrees, and bend it laterally 
to 20 degrees bilaterally.  He was tender over the L4-5 area.  
Straight leg raising on the right caused back pain at 60 
degrees.  Straight leg raising on the left was limited to 60 
degrees due to hamstring tightness.

The appellant was able to flex his right hip to 110 degrees, 
extend it to 15 degrees, rotate it internally to 20 degrees, 
rotate it externally to 20 degrees, adduct it zero degrees 
and abduct it 10 degrees.  The Trendelenburg sign was 
positive.

The appellant had grade IV weakness of the right quadriceps 
and hamstring muscles.  The right thigh was four centimeters 
smaller than the left.  The right leg was one centimeter 
smaller than the left.  Deep tendon reflexes were absent in 
the right knee and both ankles.  The appellant had some 
diminished sensation on the dorsum of the right foot.

An X-ray examination of the appellant's right hip revealed 
marked acetabular dysplasia with narrowing of the articular 
coverage in the superior portion of the joint with 
subchondral sclerosis and subchondral cyst formation.  He had 
a small osteophyte in the inferior acetabulum.  These changes 
were consistent with severe osteoarthritis of the hip 
secondary to acetabular dysplasia.

An X-ray examination of the appellant's lumbar spine revealed 
narrowing of the L4-5 and L3-4 disc spaces with subchondral 
sclerosis and osteophytes.  He has small osteophytes at every 
level.  He had a trace of calcification in the wall of the 
aorta.  He had narrowing and subchondral sclerosis of the L4-
5 and L5-S1 facets characteristic of osteoarthritis.  
Surgical clips were noted in the right upper quadrant of the 
appellant's abdomen.

The examiner noted that an April 15, 1997 computed tomography 
[CT] scan had revealed changes of degenerative disc disease, 
osteoarthritis of the facets, and spinal stenosis.

The diagnoses were degenerative disc disease of the lumbar 
spine, osteoarthritis of the lumbar facets, spinal stenosis 
secondary to osteoarthritis, severe osteoarthritis of the 
right hip secondary to acetabular dysplasia, and paresis of 
the right lower extremity secondary to gunshot wound.

At an August 1997 VA neurological examination, the examiner 
noted that the appellant sustained a missile injury to his 
abdomen during World War II and had had some problems with 
his right leg since then.  The examiner noted that the 
appellant had been diagnosed with damage to the anterior 
crural nerve.  The examiner added that the sacral plexus had 
been injured by the trauma.  The appellant reported that he 
had had recently progressive difficulty with his low back.

The appellant complained of low-grade pain in his back.  He 
stated that his right leg tended to give out on him.  He 
arrived for the examination in a wheelchair, but he was able 
to walk short distances.

The examiner noted no muscle spasm or local tenderness in the 
appellant's back.  Straight leg raising tests were negative 
at 90 degrees bilaterally.  The appellant had mild atrophy of 
the right anterior thigh.  The flexors of the right hip were 
much weaker than the other muscle groups.  The flexors were 3 
to 3-1/2 over 5.  The examiner characterized them as markedly 
weak.  The knee extensors were 4-1/2 over 5.

The appellant had decreased sensation over the anterior and 
anterolateral thigh, which the examiner attributed to nerve 
root damage.  The knee jerk was absent on the right and 
barely present on the left.  When the appellant walked, he 
tended to slap the right leg and had to raise it higher than 
the left leg in order to avoid dragging his right foot.

The diagnosis was motor deficit in the right thigh with mild 
sensory deficit, presumably all post-traumatic and stable.



1.  Traumatic arthritis of the right hip.

The appellant's service-connected traumatic arthritis of the 
right hip has been rated under Diagnostic Codes 5010-5252.

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis, substantiated by x-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  The applicable codes for a hip disability 
are Diagnostic Codes 5251, 5252, and 5253.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, a rating of 10 percent will be assigned 
for each major joint or group of minor joints affected by the 
limitation of motion.  The hip is considered a major joint.  
38 C.F.R. § 4.45(f) (1998).

Under Diagnostic Code 5251, a 10 percent rating is given for 
thigh extension limited to only 5 degrees.  No higher 
disability evaluation is available under that diagnostic 
code.

Limitation of flexion of the thigh is covered by Diagnostic 
Code 5252.  A 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  A 20 percent 
disability evaluation is given for flexion of the thigh 
limited to 30 degrees.  A 30 percent disability evaluation is 
awarded for thigh flexion limited to 20 degrees.  For a 40 
percent disability rating, the maximum disability rating 
under Diagnostic Code 5252, thigh flexion must be limited to 
10 degrees.

Diagnostic Code 5253 applies for impairment of the thigh.  A 
10 percent disability evaluation is assigned for limitation 
of rotation of the affected leg, which prevents the veteran 
from toeing-out more than 15 degrees.  A 10 percent 
disability evaluation is also available under Diagnostic Code 
5253 if the veteran is unable to adduct enough to cross legs.  
A disability evaluation of 20 percent, the highest 
permissible rating under this code, is given for abduction 
limited to 10 degrees.

At the August 1997 VA examination, the appellant was able to 
abduct his right hip to only 10 degrees.  Therefore, a 20 
percent disability evaluation is warranted under Diagnostic 
Code 5253.  No higher disability evaluation is available 
under that diagnostic code.

At the August 1997 VA examination, the appellant was able to 
extend his right thigh to 15 degrees.  Therefore, a higher 
disability evaluation is not warranted under Diagnostic Code 
5251.

At the August 1997 VA examination, the appellant was able to 
flex his right thigh to 110 degrees.  Therefore, a higher 
disability evaluation is not warranted under Diagnostic Code 
5252.

Accordingly, the appellant is entitled to a 20 percent but no 
higher disability evaluation for arthritis of the right hip.


2.  Paralysis of the sacral plexus.

The appellant's service-connected paralysis of the sacral 
plexus involving the right femoral nerve with right thigh 
atrophy is currently evaluated as 30 percent disabling under 
the provisions of Diagnostic Code 8526.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (1998).  This rating contemplates 
incomplete paralysis of the femoral nerve of a severe degree.  
The next higher, or a 40 percent evaluation under Diagnostic 
Code 8526, requires complete paralysis of quadriceps extensor 
muscles.  Review of the record shows that the appellant has 
significant disability of his right leg.  However, complete 
paralysis is not demonstrated.  Accordingly, a rating in 
excess of 30 percent under the provisions of Diagnostic Code 
8526 is not warranted.  Although the evidence demonstrates 
that the appellant's right thigh is atrophied and that the 
appellant has weakness of quadriceps and hamstring muscles, 
those manifestations of the appellant's disability are 
considered in the 30 percent disability evaluation already 
assigned.


ORDER

An increased disability evaluation of 20 percent, but no 
higher, for arthritis of the right hip is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

An increased disability evaluation for paralysis of the 
sacral plexus involving right femoral nerve with right thigh 
atrophy is denied.


REMAND

The appellant's last VA examination to assess the severity of 
his service-connected arthritis of the low back was in August 
1997.  In October 1997, the appellant underwent surgery for 
lumbar decompression for severe stenosis.  This suggests that 
the appellant's arthritis of the low back has increased in 
severity since his last VA examination.  A current VA 
examination is necessary.

Accordingly, the case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected arthritis of the low 
back.  The examining physician, who 
should be provided with the claims folder 
(including a copy of this REMAND), should 
be asked to thoroughly review the 
pertinent evidence of record; conduct 
thorough orthopedic and neurological 
examinations of the appellant; request 
any additional studies, to include X-rays 
and/or MRIs, if deemed necessary; and 
thereafter submit a comprehensive, 
legible report of medical examination, 
which should include, at least, the 
following information pertaining to the 
appellant's arthritis of the low back, 
accompanied by a complete rationale for 
all the conclusions reached:

A.  A detailed description of the 
currently-manifested disability of the 
right sacroiliac joint, to include its 
present severity;

B.  The specific measures of the 
pertinent joints' ranges of motion and 
his or her opinion as to whether these 
measures represent a loss of range of 
motion;

C.  Whether there is objective evidence 
of pain on use, including during flare-
ups;

D.  Whether there is weakened movement;

E.  Whether there is excess fatigability;

F.  Whether there is incoordination; and

G.  A detailed description of each 
pertinent joint's functional loss, if 
any.

H.  Note all neurological symptoms and 
impairment due to the service-connected 
disability (such as symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

